Cooper v Nestoros (2018 NY Slip Op 01717)





Cooper v Nestoros


2018 NY Slip Op 01717


Decided on March 16, 2018


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on March 16, 2018
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: CENTRA, J.P., PERADOTTO, NEMOYER, TROUTMAN, AND WINSLOW, JJ.


112 CA 17-01402

[*1]BELINDA C. COOPER, PLAINTIFF-APPELLANT,
vDEANNA M. NESTOROS AND SCOTT A. SLONIKER, DEFENDANTS-RESPONDENTS. (APPEAL NO. 2.) 


WILLIAM MATTAR, P.C., WILLIAMSVILLE (MATTHEW J. KAISER OF COUNSEL), FOR PLAINTIFF-APPELLANT.
LAW OFFICES OF JOHN TROP, BUFFALO (LEAH A. COSTANZO OF COUNSEL), FOR DEFENDANTS-RESPONDENTS. 

	Appeal from a judgment of the Supreme Court, Niagara County (Frank Caruso, J.), entered May 17, 2017. The judgment awarded defendants costs and disbursements as against plaintiff following the jury's verdict of no cause of action. 
It is hereby ORDERED that the judgment so appealed from is unanimously affirmed without costs.
Same memorandum as in Cooper v Nestoros ([appeal No. 1] — AD3d — [Mar. 16, 2018] [4th Dept 2018]).
Entered: March 16, 2018
Mark W. Bennett
Clerk of the Court